Name: Commission Regulation (EEC) No 361/83 of 14 February 1983 fixing the import levies on white sugar and raw sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 43/ 18 Official Journal of the European Communities 15 . 2 . 83 COMMISSION REGULATION (EEC) No 361 /83 of 14 February 1983 fixing the import levies on white sugar and raw sugar at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular Article 16 (8 ) thereof, Whereas the import levies on white sugar and raw sugar were fixed by Regulation (EEC) No 1716/82 (3), as last amended by Regulation (EEC) No 322/83 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1716/82 to the information known to the Commission that the levies HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 16 ( 1 ) of Regu ­ lation (EEC) No 1785/81 shall be, in respect of white sugar and standard quality raw sugar, as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 15 February 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 February 1983 . For the Commission Poul DALSAGER Member of the Commission (&lt;) OJ No L 177, 1 . 7 . 1981 , p. 4 . (2 OJ No L 74, 18 . 3 . 1982, p. 1 . ( 3) OJ No L 189, 1 . 7 . 1982, p. 42 . (4) OJ No L 37, 9 . 2 . 1983, p. 12. ANNEX to the Commission Regulation of 14 February 1983 fixing the import levies on white sugar and raw sugar (ECU/100 kg) CCT heading No Description Levy 17.01 Beet sugar and cane sugar, in solid form : A. White sugar : flavoured or coloured sugar B. Raw sugar 40,66 36,44 (  ) (  ) Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 % , the levy applicable is calculated in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 .